DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention    may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Selliken (3,862,756) in view of Meggs (4,690,403).
Claim 1, Selliken discloses a base (baseball base 10) comprising:
a) a top structure (surface 12; figure 2) including a recess (x-shaped groove 19) and a number of bores (pockets 24) formed therein extending into the top structure (figures 5-7): and
b) an insert (member 22 in figure 5 or alternatively member 29 in figure 8) including a body having an upper surface (x-shaped rib 16) insertable into the recess (19) and including a number of studs (upper rounded magnets 23) removably insertable within the bores (pockets 24) in the top structure (12) and a lower surface including a number of posts (flange 30; figure 8) thereon adapted to engage a ground surface on which the insert is positioned (figure 8).  Selliken 
Claim 3, Selliken shows the posts (30) are spaced about the lower surface of the insert (figure 8).
Claim 4, Selliken shows the posts (30) are formed integrally with the insert (as shown in figure 8 the base 29 and the posts 30 are unitary).
Claim 5, Selliken shows the posts (30) but does not expressly disclose the posts including a tip.  However, as further shown by Meggs the post (22; figure 2) may include a tip end.  It would have been obvious to one of ordinary skill in the art to have used such a post for Selliken’s base assembly given that Meggs’ teaches such is a desired manner for securing the baseball base in the ground.
Claims 6 and 7, Selliken discloses the claimed device with the exception of the posts including a number of angled fins extending outwardly form the posts.  It is known in the art for the posts to include angled fin(s), the angled fins aid in securing the base in the ground.
It is noted:
The common knowledge or well known in the art statement is taken to be admitted prior art because applicant has failed to traverse the examiner’s assertion of Official Notice. 
Claim 9, Selliken shows the studs (23) are slidably inserted within the bores (24) in the top structure (12).  
.
Response to Arguments
Applicant’s arguments, see pages 1-2, filed 01 June 2021, with respect to the rejection(s) of claim(s) 1, 3-9 under 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Selliken and Meggs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
20 August 2021